Citation Nr: 1428950	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code (Chapter 35 benefits), beyond April 25, 2010.  


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  Jurisdiction of the claims file is maintained at the Chicago, Illinois RO.  

In April 2011, the appellant appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.  

In addition to a paper claims file, the appellant also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The Veteran was granted a permanent and total disability rating, effective August 20, 1998; the Veteran was notified of this determination in August 2004.

2.  The appellant's application for Dependents' Educational Assistance (DEA) benefits was received on June 19, 2007; she elected March 22, 2002, as the beginning date of her period of eligibility for an award of educational assistance which ended April 25, 2010.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code, beyond April 25, 2010, have not been met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040-41, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, because the appellant is seeking eligibility for education benefits under 38 U.S.C.A. Chapter 35, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (providing that VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (providing that the VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits).  Because this is a matter under Chapter 35, the VCAA provisions are not applicable to this appeal.  


Legal Criteria

Chapter 35 of Title 38, United States Code, sets forth provisions to allow for educational assistance for children of deceased veterans or veterans rated as totally and permanently disabled.  See 38 U.S.C.A. §§ 3500 et seq. (West 2002 & Supp. 2013).  Where eligibility to receive educational assistance is derived from a veteran with a permanent and total disability, a child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a permanent and total disability after the child's 18th birthday but before the child's 26th birthday.  38 C.F.R. § 21.3041(a)(2) (2013).  

If the eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date.  38 C.F.R. § 21.3041(g)(1) (2013).

VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies. 

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family.

(e) Active duty, including active duty for training in the Armed Forces.

38 C.F.R. § 21.3043 (2013).

Factual Background and Analysis

The appellant seeks an extension of her Chapter 35 delimiting date beyond April 25, 2010.  In her December 2009 request for an extension, she asked that her benefits be extended until December 2010.  She contends that she was estranged from her father for many years, and did not find out about her benefits until years after he was awarded Chapter 35 benefits.  For the reasons discussed below, the Board finds that an extension of the delimiting date beyond April 25, 2010, is not warranted. 

The record shows that the Veteran became permanently and totally disabled for VA purposes on August 20, 1998, and basic eligibility under Chapter 35 for the Veteran's dependents was awarded.  See December 2003 Rating Decision-Code Sheet.  VA notified the Veteran of the decision in a letter dated in August 2004.  The appellant was under 26 years old in August 1998.  Thus, she was eligible to receive DEA benefits.

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(ii) (2013).  The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the veteran's permanent and total rating, or any date in between.  Id.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanent and total disabled, or 8 years after the beginning date the child elects.  Id.  In a November 2007 letter, the RO provided written notice to the appellant informing her of her right to elect the beginning date of her period of eligibility for an award of educational assistance.  That same month the appellant elected a beginning date of March 22, 2002.  Thus, her delimiting date occurred March 22, 2010.  Of note, her education benefits were extended through April 24, 2010, to allow her to finish her then-current school term.  

The appellant contends that conditions beyond her control caused her to not seek Chapter 35 benefits earlier.  The Board notes, however, that the appellant has not listed any of the circumstances listed under 38 C.F.R. § 21.3043 as reasons she was unable to pursue her education.  She only contends that her estrangement from her father for many years and her lack of knowledge of the existing Chapter 35 benefits prevented her from obtaining these benefits earlier.  These are not included in the finite list of reasons for a delimiting date extension.  Thus, an extension under 38 C.F.R. §§ 21.3041(g) and 21.3043 is not warranted.  

The appellant cites to 38 C.F.R. § 21.3041 as imposing a duty on VA to inform eligible children of their Chapter 35 eligibility.  However, this regulation applies to children who have already applied for Chapter 35 benefits and then requires VA to inform them of the eligibility dates.  This does not impose a duty on VA to inform all children of veterans eligible for Chapter 35 benefits.  Whenever a permanent and total disability evaluation is established, as occurred in this case in 1998 (following implementation of a December 2003 Board decision with notification to the Veteran in 2004), VA automatically raises and decides eligibility to DEA benefits in the same decision regardless of whether there appear to be any potential dependent-beneficiaries.  See M21-1MR IV.ii.2.F.27.i.  Although the Veteran may not have read or even understood the decision, the Veteran did receive actual notice well prior to the appellant's June 2007 application.  The Board cannot, however, extend the delimiting date based on the Veteran's failure to communicate the DEA eligibility determination to the appellant prior to June 2007.  Moreover, she was awarded the full 8 years of Chapter 35 education benefits beginning on March 22, 2002-the date she specifically elected for her benefits to begin.  

The Board is sympathetic to the appellant's assertions and understand that she has worked hard to pursue her degree, but her argument for the extension is essentially equitable in nature, i.e., that she did not know of her entitlement to Chapter 35 benefits soon enough to take full advantage of them and she requires more than the 8 years of eligibility to finish her degree.  The Board, however, is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Moreover, the Board notes that courts have held that such contentions as the appellant's regarding her lack of knowledge of her Chapter 35 eligibility are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  As noted by the United States Court of Appeals for Veterans Claims (Court), the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.

Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant additional benefits or an extension of the Chapter 35 DEA delimiting date beyond April 25, 2010.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. 
§ 5107(b) are not for application.


ORDER

Entitlement to an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code, beyond April 25, 2010, is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


